AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT Co                                             JAN 2·8 2020
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         CLERK, U.S. DISTRICT COURT       If

               UNITED STATES OF AMERICA                              JUDGMENT IN A                    ~ffl1'13'EK'sl9F CALIFORNIA
                                                                                                                                  EPUTY
                                     V.
          CLEMENTE DELGADILLO-GARCIA (1)
                                                                        Case Number:         3: 19-CR-01778-GPC

                                                                     Chandra Leigh Peterson
                                                                     Defendant's Attorney
USM Number                            61464-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)             1 of the Superseding Information

0      was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                      Count
8: 1325 - Improper Entry By An Alien (Felony)                                                                                ls




     The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 0     The defendant has been found not guilty on count(s)
 jg/   Count(s)       Underlying Information                    is          dismissed on the motion of the United States.

 1ZJ   Assessment: $100.00 - WAIVED


 D     JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI   Fine waived                   D Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     January 28. 2020
                                                                     Date of Imposition of Sentence

                                                                            ~~-
                                                                            ,, ~
                                                                     HON. GONZALO P. CURIBi:
                                                                     UNITED STA TES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                CLEMENTE DELGADILLO-GARCIA ( 1)                                          Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-01778-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 12 months and 1 day as to count 1s




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region (Central California area).




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                               on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
 at _____________ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3:19-CR-01778-GPC
